20-11106-tmd Doc#46 Filed 12/31/20 Entered 12/31/20 17:30:56 Main Document Pg 1 of 4




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE WESTERN DISTRICT OF TEXAS
                                             AUSTIN DIVISION

  IN RE:                                                 §
                                                         §
  WC 8120 RESEARCH LP                                    §                   CASE NO. 20-11106-tmd
                                                         §                      (Chapter 11)
            Debtor.                                      §

                                BANCORPSOUTH BANK’S MOTION TO COMPEL

            THIS PLEADING REQUESTS RELIEF THAT MAY BE ADVERSE TO
            YOUR INTERESTS.

            IF NO TIMELY RESPONSE IS FILED WITHIN 21 DAYS FROM THE
            DATE OF SERVICE, THE RELIEF REQUESTED HEREIN MAY BE
            GRANTED WITHOUT A HEARING BEING HELD.

            A TIMELY FILED RESPONSE IS NECESSARY FOR A HEARING TO BE
            HELD. REPRESENTED PARTIES SHOULD ACT THROUGH THEIR
            ATTORNEY.

  To the Honorable Tony M. Davis, United States Bankruptcy Judge:

            COMES NOW, BancorpSouth Bank (“BXS”) and files this its Motion to Compel and

  would respectfully show as follows:

            1.         WC 8120 Research, LP (the “Debtor”) filed its petition for Chapter 11 relief on

  October 6, 2020.

            2.         The Debtor is a single asset real estate case as the Debtor admitted in its voluntary

  petition. See WC 8120 Research, LP’s Voluntary Petition [Docket No. 1].

            3.         The Debtor filed its Schedules and Statement of Financial Affairs on November 5,

  2020.

            4.         BXS is a creditor of the Debtor and has a secured and validly perfected claim on

  the Debtor’s single asset, the shopping center located at 8120 Research Blvd., Austin, Travis

  County, Texas (the “Property”). See BXS’s Proof of Claim [Claim No. 3].


                                                         1
  20170804.20190907/3912554.1
20-11106-tmd Doc#46 Filed 12/31/20 Entered 12/31/20 17:30:56 Main Document Pg 2 of 4




            5.         On October 23, 2020, BXS sent to Mr. Mark Ralston, proposed counsel for the

  Debtor, a Notice of Rule 2004 Examination by Written Questions and Subpoena Duces Tecum

  (the “2004 Notice”). A true and correct copy of the 2004 Notice is attached hereto as Exhibit A.

  Pursuant to the 2004 Notice, responsive documents were due on December 3, 2020.

            6.         On December 2, 2020, Mr. Ralston sent an email to the undersigned counsel

  requesting an extension until December 10, 2020 to provide documents and responses to the 2004

  Notice. A true and correct copy of the email is attached hereto as Exhibit B. As of the date of the

  filing of this Motion, the Debtor has not provided documents and responses to the 2004 Notice to

  BXS.

            7.         In addition, on two occasions at the initial 341 Creditors Meeting and the continued

  341 Creditors Meeting the undersigned counsel requested the Debtor provide an accounting of the

  rents and rental payments the Debtor received from tenants of the Property from March 1, 2020 to

  July 1, 2020. On December 22, 2020, Mr. Ralston produced a statement of cash flow for the period

  March 2020–July 2020. During that time period the Debtor collected $262,124.60 in rental income

  and paid the vast majority out to the Debtor’s insiders. No one from the Debtor, during the three

  creditors meetings lasting an aggregate of over five (5) hours, has ever been able to advise why

  these insiders were paid.

            8.         The Debtor has continually failed and refused to produce documents or provided

  historical financial information. The disclosure of documents and responses from the Debtor

  should not be this difficult and runs counter to the intent of the bankruptcy process. As Judge

  Bohm of the Bankruptcy Court for the Southern District of Texas stated in his opinion from In re

  Hight, “[t]he three most important words in bankruptcy are: disclose, disclose, disclose.” 393 B.R.




  20170804.20190907/3912554.1
20-11106-tmd Doc#46 Filed 12/31/20 Entered 12/31/20 17:30:56 Main Document Pg 3 of 4




  484, 507 (Bankr. S.D. Tex. 2008) (quoting In re Bossart, 2007 WL 4561300, at *10 (Bankr. S.D.

  Tex. Dec. 21, 2007).

            WHEREFORE, PREMISES CONSIDERED, BancorpSouth Bank requests that the Court

  grant its Motion to Compel, require WC 8120 Research, LP to provide documents and responses

  to the 2004 Notice within three (3) business days of the entry of the order, and grant BancorpSouth

  Bank such other and further relief as is just.

                                                   Respectfully submitted,

                                                   HIRSCH & WESTHEIMER, P.C

                                                   By: /s/ Michael J. Durrschmidt
                                                           Michael J. Durrschmidt
                                                           Texas Bar No. 06287650
                                                           Brian A. Buescher
                                                           Texas Bar No. 24107717
                                                           1415 Louisiana, Floor 36
                                                           Houston, Texas 77002
                                                           Telephone: 713-220-9165
                                                           Facsimile: 713-223-9319
                                                           E-mail: mdurrschmidt@hirschwest.com
                                                           E-mail: bbuescher@hirschwest.com

                                                   ATTORNEYS FOR BANCORPSOUTH BANK




  20170804.20190907/3912554.1
20-11106-tmd Doc#46 Filed 12/31/20 Entered 12/31/20 17:30:56 Main Document Pg 4 of 4




                                   CERTIFICATE OF CONFERENCE

          I hereby certify that on December 31, 2020 I sent an email to Debtor’s proposed counsel
  regarding the document production requests and this Motion to Compel but did not receive a response.

                                                      /s/ Michael J. Durrschmidt
                                                      Michael J. Durrschmidt


                                      CERTIFICATE OF SERVICE

         I hereby certify that on December 31, 2020, a copy of the foregoing Motion to Compel was
  served via first class mail, postage prepaid, and/or via the Clerk of the Court through the ECF
  system on the following:

                                Mark H. Ralston
                                Fishman, Jackson, Ronquillo, PLLC
                                13155 Noel Road, Suite 700
                                Dallas, Texas 75240

                                Attorneys for WC 8120 Research, LP

                                Jason A. Starks
                                Travis County Attorney
                                P.O. Box 148
                                Austin, Texas 78767

                                Attorneys for Travis County


                                                       /s Brian A. Buescher
                                                       Brian A. Buescher




  20170804.20190907/3912554.1
